Citation Nr: 0828666	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  02-01 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for service-connected left foot tender calluses, pes planus, 
plantar fasciitis and metatarsalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1967 to 
August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board notes that, subsequent to the issuance of the last 
Supplemental Statement of the Case issued in October 2007, 
the veteran submitted additional medical evidence.  Since, 
however, they are either duplicative or irrelevant, no 
further action with respect to these records in the context 
of this appeal is necessary.  

FINDING OF FACT

The veteran's service-connected left foot tender calluses, 
pes planus, plantar fasciitis and metatarsalgia are not 
productive of actual loss of use of the foot.

CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 
30 percent for left foot tender calluses, pes planus, plantar 
fasciitis and metatarsalgia are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.59 and 4.71a, Diagnostic Codes 5276 and 5284 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In the present case, notice was provided to the veteran in 
March 2004 and June 2006.  These notices read as a whole 
comply with the requirements set forth in 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159.  Although these notices were not 
provided to the veteran prior to the initial decision on the 
veteran's claim, the veteran will not be prejudiced by the 
Board proceeding to adjudicate his claim as he was afforded 
subsequent notice and adjudication.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in timing 
of notice may be cured by affording the veteran appropriate 
notice and subsequent adjudication).  Likewise, the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  He was told it 
was his responsibility to support the claim with appropriate 
evidence and has been given the regulations applicable to 
VA's duty to notify and assist.  Indeed, the veteran 
submitted evidence in connection with his claim, which 
indicates he knew of the need to provide VA with information 
and evidence to support his claim.  Thus the Board finds that 
the purposes behind VA's notice requirement have been 
satisfied, and VA has satisfied its "duty to notify" the 
veteran, and any error in this regard is harmless.   

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records are in the file for treatment from January 
1997 through October 2007.  The veteran provided private 
medical treatment records, but they are not relevant to his 
claim as they do not show treatment for his service-connected 
left foot disabilities.  The veteran was notified in the 
rating decisions, Statement of the Case and Supplemental 
Statements of the Case of what evidence has been obtained and 
considered in deciding his claim.  He has not identified any 
additional evidence not already considered that is relevant 
to his claim.  VA is only required to make reasonable efforts 
to obtain relevant records that the veteran has adequately 
identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   
VA, therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examinations on his claim in September 1999 and 
April 2004.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2007).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2007), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2007).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).  

The veteran was granted service connection for painful 
calluses of the left foot in a March 1990 rating decision.  
This disability was initially rated as 10 percent disabling 
under Diagnostic Code 7819-5299-5278.  The veteran's claim 
for an increased disability rating was received in August 
1998.  By rating action issued in June 2005, an increased 
disability rating of 30 percent was granted under Diagnostic 
Code 5276 for left foot tender calluses, pes planus, plantar 
fasciitis and metatarsalgia.  This new rating was effective 
the date of receipt of the veteran's August 1998 claim.

Diagnostic Code 5276 evaluates disability due to acquired 
flatfoot (i.e., pes planus).  Under this diagnostic code, a 
30 percent evaluation is warranted where unilateral pes 
planus is pronounced, with marked pronation, extreme 
tenderness of the plantar surface of the feet, marked inward 
displacement, and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
A higher evaluation is only warranted if there is bilateral 
pes planus.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2007).  

The veteran's service-connected left foot disabilities may 
also be evaluated under Diagnostic Code 5284.  Under this 
diagnostic code, foot injuries warrant a 10 percent rating if 
moderate, a 20 percent rating if moderately severe, and a 30 
percent rating if severe.  Actual loss of use of the foot 
warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2007).  The words "moderate," "moderately severe," 
and "severe" are not defined in Diagnostic Code 5284.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decision is 
"equitable and just."  38 C.F.R. § 4.6 (2007).  

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function of the foot, i.e., whether balance and 
propulsion, etc., could be accomplished equally well by an 
amputation stump with prosthesis.  38 C.F.R. § 4.63 (2007).

As the veteran's left foot disabilities are rated as 30 
percent disabling, the medical evidence must show that the 
veteran has actual loss of use of the foot under Diagnostic 
Code 5284 in order to establish entitlement to a higher 
disability rating.  The Board finds that the preponderance of 
the evidence is against finding that the veteran has actual 
loss of use of the left foot.  

The VA treatment records show various treatment over the 
years for calluses, plantar fasciitis and metatarsalgia 
involving the left foot, including injection therapy and the 
use of either shoe inserts or orthopedic shoes.  They also 
show the veteran's complaints of pain and his use of a cane 
for assistance in ambulation when the pain is bad.  However, 
they fail to show that the veteran has actual loss of use of 
the foot due to these problems.  In other words, that he has 
problems with balance and propulsion such that he would be 
better served by an amputation stump with prosthesis.  Rather 
they show that the veteran has periodic pain in his feet 
worsened by activity such as prolonged walking or standing.  
There is no indication, however, that the veteran cannot walk 
or stand during flare-ups.  Furthermore, they show that, 
since 2000, the veteran has nonservice-connected disorders 
that cause a lot of the problems with his ambulation.  
Significantly they show that the veteran has a diagnosis of 
peripheral vascular disease with claudication of the calves 
bilaterally that limits the veteran's ability to ambulate for 
more than five minutes.  

The veteran underwent two VA examination in relation to his 
claim for an increased disability rating.  At the first VA 
examination conducted in September 1999, the veteran did not 
report any difficulties with balance or propulsion.  He 
merely complained of pain over the dorsal aspect at the 
metatarsal cuboid joint, the plantar aspect over the 
metatarsal heads, along the medial longitudinal arch, and the 
base of the heel.  He stated that any type of standing for 
protracted periods of time increases his foot pain.  On 
physical examination, the veteran had normal heel/toe gait 
mechanics with ambulation.  On the left foot, there was a 
third metatarsal callosity, second toe hammer toe, and 
callosity over the lateral aspect of the fifth toe.  Pain to 
palpation was demonstrated over the metatarsal heads from the 
second through the fifth.  There was also pain along the 
medial longitudinal arch and over the dorsal aspect of the 
second and third metatarsal cuneiform joint.  Mild pes planus 
deformity was noted.  Neurovascular status to the left foot 
was intact.  X-rays of the left foot showed early narrowing 
of the first, second, and third metatarsal cuneiform joints 
in the deformity of the distal second metatarsal head with 
the elongation of the third metatarsal head.  The x-ray 
impression was early midfoot osteoarthritic degenerative 
changes.  The examiner's assessment was that the veteran has 
plantar fasciitis with associated metatarsalgia and early 
osteoarthritic degenerative changes of the left midfoot.

The veteran underwent a second VA examination April 2004.  
The veteran stated that he has been treated at the Daytona VA 
since 1989, and he sees the podiatrist there, who has fitted 
him with shoes and orthotics.  The veteran stated that he 
occasionally uses a cane when his heel is really bothering 
him, and he sometimes has to use crutches because his foot 
gets so sore from a combination of the left heel and the 
callus giving him pain.  Examination of the left foot showed 
his second toe at the metatarsophalangeal joint had no 
flexion, and it was held when he weight bears to 30 degrees 
of extension.  He had a callous present on the plantar 
surface of the second metatarsophalangeal joint that was 
moderately tender.  He pares this down himself.  He had no 
hammer toes of any toe but the second.  He had normal plantar 
arches and no pes planus deformities of either foot.  The day 
before the examination, the veteran had an injection into his 
heels, so he had a bandage over this and the examiner did not 
examine the veteran's heel by palpation because it was too 
tender to him.  His Achilles tendon had normal posture with 
the side bulging position and manipulation of his foot did 
not bother him, except the examiner did not manipulate the 
veteran's heel.  There was no swelling, and he had good 
circulation of the left foot.  X-rays done of the left foot 
revealed evidence of an old osteotomy of the second 
metatarsal neck, which has healed completely.  No other 
deformities or degenerative changes of the left foot area 
were noted.  The examiner commented that, at present, the 
veteran has deformity of the second metatarsophalangeal joint 
with loss of approximately 45 degrees of flexion in this 
joint.  He has no weakness or fatigue or incoordination of 
the left foot otherwise.  He does have flare-ups when he is 
on his feet for a long period of time, and during these 
flare-ups he may have to go on crutches or cane for several 
days until the soreness gets out of his left foot.  His 
functional impairment is that he should not have prolonged 
weight-bearing for more than an hour without a rest and he 
should have minimal climbing and squatting.  

This medical evidence clearly shows that the veteran has no 
difficulty with balance or propulsion due to his left foot 
disabilities.  Rather he is limited in function by pain 
caused by a prolonged weight-bearing.  Although he may use a 
cane or crutches, this is only to alleviate his pain during 
flare-ups.  His use of crutches or cane is, therefore, for 
pain relief rather than to help with balance and/or 
propulsion.  There is no other indication in the medical 
evidence that the veteran has difficulty with balance or 
propulsion due to his service-connected left foot 
disabilities.  For example, he has a normal heel/toe walk.  
Thus the medical evidence fails to establish that the veteran 
has actual loss of the use of the left foot, and would be 
better served by imputation of the left foot with prosthesis.  
Thus the preponderance of the evidence is against finding 
that a disability rating higher than 30 percent is warranted 
for the veteran's service-connected left foot disabilities.

The Board notes that there is evidence in the VA treatment 
records that the veteran has difficulty with walking due to 
peripheral vascular disease with claudication.  The VA 
treatment records indicate the veteran has had reportedly 
increasing difficulties with walking over the past eat years 
due to this problem.  The medical evidence, however, does not 
indicate that the veteran's peripheral vascular disease with 
claudication is in any way associated with his service-
connected left foot disabilities.

In addition, the VA treatment records indicate that there may 
be some type of neurological problem with the veteran's feet 
that is causing his increased yield pain.  A September 2005, 
orthopedic consult note shows the veteran was seen for right 
greater than left heel pain.  The veteran reported that his 
heels hurt him all the time, worse with walking.  It was also 
noted that the veteran has back pain and that it sounded as 
though he may have some spinal stenosis as well.  He was 
referred by podiatry for non-resolving heel spur syndrome.  
It was noted that the veteran uses a cane for his foot pain.  
On physical examination, the veteran's feet appeared normally 
aligned with no bunions.  He had right greater than left 
tenderness over the plantar fascia without cords or 
fribromatomas.  There was a positive Tinel's sign.  Pulses 
were barely palpable, if palpable at all.  X-rays did not 
appreciate any spurring over the heels that would account for 
the pain that the veteran is experiencing.  The doctor's 
impression was that the veteran is experiencing a 
neurologically based pain in his feet from either spinal 
stenosis or impingement over diabetic neuropathy or RSD 
versus a tarsal tunnel problem.

The Board must consider all bases for a claim reasonably 
raised by the record.  See Solomon v. Brown, 6 Vet. App. 396, 
400 (1994).  Although it was noted in the September 2005 
orthopedic consult that the veteran might have neurological 
problems causing his heel pain, the report did not link any 
of the potential etiologies discussed to the veteran's 
service-connected left foot disabilities.  Consequently, the 
Board finds that there is no evidence the any neurological 
defect in the veteran's left foot may be associated with his 
service-connected left foot disabilities, and, therefore, 
finds no basis for an additional disability rating based on 
the findings in the September 2005 orthopedic consult note.

For the foregoing reasons, the Board finds the preponderance 
of the evidence is against the veteran's claim for an 
increased disability rating.  The preponderance of evidence 
being against the veteran's claim, the benefit of the doubt 
doctrine is not applicable.  Consequently, the veteran's 
claim must be denied.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for left foot tender calluses, pes planus, plantar fasciitis 
and metatarsalgia is denied.


___________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


